[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-13753                  MARCH 19, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                      D. C. Docket No. 95-00184-CR-CB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JORDAN ROBERTS,
a.k.a. Lavonne Lewis,
a.k.a. Nathan Lavonne Mazyck,
a.k.a. Ot,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                (March 19, 2009)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Jordan Roberts, a federal prisoner convicted of a crack cocaine offense,

appeals the district court’s reduction of his sentence under Amendment 706 and 18

U.S.C. § 3582(c)(2). Roberts contends that the district erred when it refused to

apply United States v. Booker, 543 U.S. 220, 125 S.Ct. 738 (2005), and

Kimbrough v. United States, __ U.S. __, 128 S. Ct. 558 (2007), at his resentencing.

      In 1996 Roberts was convicted of possession of cocaine with intent to

distribute under 21 U.S.C. § 841(a)(1)(A). The district court determined that his

offense level was 41 and his criminal history category was III, giving Roberts a

sentencing guidelines range of 360 months to life imprisonment. He was

sentenced to 360 months. After Amendment 706 became retroactive in 2008,

Roberts’ offense level dropped to 39 and his guidelines range became 324 to 405

months. Acting under § 3582(c)(2), the district court resentenced Roberts to 324

months, the bottom of his amended guidelines range.

      Roberts, seeking a further reduction in his sentence, argues that the district

court erred in failing to apply Booker and Kimbrough at his § 3582(c)

resentencing. Recently we held that Booker and Kimbrough do not apply at

resentencing proceedings under § 3582(c)(2). United States v. Melvin, __ F.3d __,

2009 WL 236053, at *1, No. 08-13497 (11th Cir. Feb. 3, 2009); see also United

States v. Starks, 551 F.3d 839 (8th Cir. 2009) ; U
                                                 . nited States v. Rhodes, 549 F.3d



                                          2
833 (10th Cir. 2008); United States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).

      Because the district court sentenced Roberts to the bottom of his amended

guidelines range, under Melvin and the applicable policy statement of the

Sentencing Commission, it had no discretion to reduce his sentence any further.

U.S.S.G. § 1B1.10(b)(2)(A) (“[T]he court shall not reduce the defendant's term of

imprisonment under 18 U.S.C. 3582(c)(2) and this policy statement to a term that

is less than the minimum of the amended guidelines range. . .”); Melvin, 2009 WL

236053, at *5. There was no error at the resentencing.

      AFFIRMED.




                                         3